Citation Nr: 0010716
Decision Date: 04/21/00	Archive Date: 09/08/00

Citation Nr: 0010716	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  91-39 134	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services incurred in connection with 
hospitalization at the University of Tennessee Medical Center 
at Knoxville, Tennessee, from February 5 to February 14, 
1990.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran served on active duty from November 1961 to March 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1990 decision of the Medical Administration 
Services (MAS) of the VA Medical Center (VAMC) in Nashville, 
Tennessee.  It was determined that payment or reimbursement 
for the cost of unauthorized medical services in connection 
with treatment and hospitalization at LaFollette Medical 
Center and the University of Tennessee Medical Center in 
Knoxville, Tennessee, from January 20 to February 14, 1990, 
was not in order as a VA medical facility was feasibly 
available for treatment.

In May 1992, the Board remanded the case to the MAS for 
further development.  In July 1992, a VA physician reviewed 
the complete clinical records, including all private medical 
reports from the veteran's emergency room treatment at 
LaFollette Medical Center on January 20, 1990, and subsequent 
hospital stay at the University of Tennessee from that date 
through February 14, 1990.  It was determined that a medical 
emergency existed when the veteran entered LaFollette Medical 
Center on January 20, 1990, that a VA medical facility was 
not feasibly available at that time, and that an emergency 
existed when he was transported from LaFollette Medical 
Center to the University of Tennessee Medical Center on 
January 20, 1990.  Further, it was found that he could have 
been safely transferred to the nearest VA Medical Center on 
January 23, 1990.  Thus, the veteran received payment for the 
costs of his emergency room treatment at LaFollette Medical 
Center on January 20, 1990, and hospital stay at the 
University of Tennessee Medical Center from January 20 to 
January 23, 1990.  The remaining cost of medical care at the 
University of Tennessee Medical Center from January 23 to 
February 14, 1990, continued to be the subject of an appeal.

In January 1993, the Board denied the benefits sought on 
appeal.  In February 1993, a Motion for Reconsideration of 
that decision was filed with the Board.  A timely notice of 
appeal had also apparently been filed with the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  In April 1993, the Motion for 
Reconsideration of the January 1993 Board decision was 
granted by the Chairman of the Board pursuant to the 
provisions of 38 U.S.C.A. § 7103 (West 1991 & Supp. 1999).  
In July 1993, the Court vacated the January 1993 Board 
decision and issued an order granting an unopposed motion 
from the counsel of the VA Secretary to remand the matter to 
the Board for reconsideration.

At the request of the Board, the veteran's records were 
reviewed by the Director of the VAMC in Nashville, Tennessee, 
Surgical Service (Director).  In an opinion dated March 10, 
1994, the Director stated that the veteran should not have 
been transferred to a VAMC until at least February 4, 1990.  
The case was remanded by the Board in June 1994, in an effort 
to clarify certain inconsistencies in the findings by the 
Director.  It was thereafter found that VA should pay for the  
cost of the unauthorized hospitalization at the University of 
Tennessee Medical Center through February 4, 1990.  
Accordingly, the only issue that remained on appeal was 
whether the veteran was entitled to the payment or 
reimbursement of the cost of unauthorized medical services 
received from the University of Tennessee Medical Center from 
February 5, through February 14, 1990.

In November 1995, the Board issued a reconsideration decision 
in which it denied the benefits sought on appeal.  The 
veteran appealed the Board's decision to the Court.  In 
November 1996, the Court granted an unopposed motion from the 
counsel for the VA Secretary to vacate and remand the 
November 1995 Reconsideration decision for readjudication.  
The case was thereafter sent to the Board.

In August 1997 and February 1999, the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  Service connection is in effect for dystonic disorder 
with retrocollis, torticollis, and speech disorder with 
anxiety reaction, rated 100 percent, effective from September 
1980.

2.  The veteran received unauthorized treatment in the 
emergency room of LaFollette Medical Center on January 20, 
1990, and was subsequently transferred on that date to the 
University of Tennessee Medical Center, where he remained 
until February 14, 1990.  During this time, he underwent 
oversewing of a gastric ulcer; venous catheterization; TPN 
(total parenteral nutrition); and thoracentesis.  The 
principal diagnosis was perforated gastric ulcer.

3.  The veteran's unauthorized treatment at the private 
medical facilities from January 20 to February 4, 1990, was 
for an emergent situation and a VA medical facility was not 
feasibly available at that time; as of February 5, 1990, he 
could have been feasibly transferred to a VA medical facility 
that was available to provide appropriate treatment as his 
condition had stabilized and no longer involved an emergent 
situation.

4.  The case does not present a material issue of such 
medical complexity or controversy as to warrant obtaining an 
opinion from an independent medical expert.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement to the veteran 
for the cost of unauthorized medical expenses incurred due to 
hospitalization at the University of Tennessee Medical Center 
at Knoxville, Tennessee, from February 5 through February 14, 
1990, are not met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999).

2.  Good cause requiring that the Board obtain an opinion 
from an independent medical expert has not been shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 20.901, 20.902 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition d 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and
(c)	VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


A review of the record shows that the veteran has one 
service-connected disability.  Service connection is in 
effect for dystonic disorder with retrocollis, torticollis, 
and speech disorder with anxiety reaction, rated 100 percent, 
effective from September 1980.

Private medical reports, including clinical records, show 
that the veteran  received unauthorized treatment at the 
emergency room of LaFollette Medical Center on January 20,, 
1990, and that he was transferred on that date to the 
University of Tennessee Medical Center, where he remained 
until February 14, 1990.  While hospitalized at the 
University of Tennessee Medical Center he underwent 
oversewing of a gastric ulcer; venous catheterization; TPN 
(total parenteral nutrition); and thoracentesis.  The 
principal diagnosis was perforated gastric ulcer.  Private 
medical reports dated in the 1990's show that the veteran's 
condition requiring hospitalization on January 20, 1990, 
involved an emergency condition, that he was at risk of 
losing his life, and that he could not have been transferred 
to a VA medical facility on this date without further 
endangering his life.

In July 1992, a VA physician reviewed the medical evidence in 
this case and determined that a medical emergency existed 
when the veteran entered LaFollette Medical Center on January 
20, 1990, that a VA medical facility was not feasibly 
available to the veteran at that time, that an emergency 
existed when the veteran was transferred to the University of 
Tennessee Medical Center on this date, and that the veteran 
could have been safely transferred to the nearest VA medical 
facility which had beds available on January 23, 1990.

In February 1994, the Board requested a medical opinion from 
the VA Under Secretary for Health.  It was noted that the 
veteran had been admitted to the University of Tennessee 
Medical Center in Knoxville on January 20, 1990, where he 
underwent oversewing of a perforated gastric ulcer on that 
day, and that following surgery he experienced fungal 
peritonitis and pleural effusion, and that he underwent 
thoracentesis.  The Board asked whether the veteran could 
have been safely transferred to the nearest VAMC on January 
23, 1990, or at some later date before his hospital discharge 
from the University of Tennessee Medical Center on February 
14, 1990.

In a March 1994 opinion, a physician from a VAMC noted that 
the veteran's medical records were reviewed and it was opined 
that the veteran's condition had not stabilized by January 
23, 1990.  It was noted that a thoracentesis was performed on 
February 9, 1990, because of the veteran's elevated 
temperature, up to 101 degrees, and that the Surgical Service 
did not find that the veteran was stable until February 4, 
1990.  The physician opined that the veteran was sufficiently 
stable on February 4, 1990, to be transferred to a VAMC that 
was 180 plus miles away, and that he should not have been 
transferred until at least this date.  

In June 1994, the Board returned the March 1994 VA medical 
opinion to the VAMC in Nashville, Tennessee, for additional 
clarification.  In an opinion dated in August 1994, the 
physician who prepared the March 1994 opinion noted that the 
emergency regarding the veteran ended on February 4, 1990.  
It was noted that his thoracentesis on February 9, 1990, did 
not mean that he had not stabilized sufficiently to be 
transferred 180 miles to a VA medical facility.  The 
physician again opined that the veteran could have been 
transported beginning February 4, 1990, to the VAMC Mountain 
Home.

In a memorandum dated in February 1995, Nikita Tregubov, 
M.D., notes that the veteran's medical records revealed that 
he had a thoracentesis on February 9, 1990, as he had pleural 
fluid, and basilar pneumonia on X-ray.  This physician opined 
that the veteran's condition on February 4, 1990, precluded 
him from being transferred to a VA medical facility on that 
date.  She noted that she did not agree with the 1994 medical 
opinion of the VA physician and she requested an opinion from 
an independent medical expert.

In August 1997, the Board remanded the case to the RO for 
additional action in accordance with the instructions of the 
November 1996 Court order.  In a memorandum dated in October 
1998, it was noted that the veteran's record was reviewed by 
a VA physician.  The physician concluded that the veteran 
could have been transported to a VA medical facility on 
January 24, 1990.  In February 1999, the Board remanded the 
case to the RO for additional information.  In a memorandum 
dated in August 1999, a representative (Chief of MAS) of a VA 
medical facility notes that VAMC records were reviewed which 
showed there were numerous beds available on February 5, 
1990, at the VAMC Mountain Home, appropriate to the level of 
care required by the veteran at that time.  VAMC gain and 
loss sheets show the number of beds available at the VAMC 
Mountain Home at that time.


A review of the record shows that the veteran received 
treatment at private medical facilities from January 20 to 
February 14, 1990, that was not authorized by VA.  Nor does 
the veteran allege that the VA authorized this treatment.  
The medical evidence of record shows that his unauthorized 
treatment at these private medical facilities from January 20 
to February 4, 1990, was for an emergent situation and that a 
VA medical facility was not feasibly available at that time.  
The overall medical evidence, however, reveals that he could 
have been feasibly transferred to a VA medical facility on 
February 5, 1990, as his condition by then had stabilized and 
no longer involved an emergent situation, and a VA facility 
was feasibly available on that date.

The February 1995 report of Dr. Tregubov is to the effect 
that the veteran's condition was not stable on February 5, 
1990, as he required thoracentesis on February 9, 1990, that 
precluded him from being transferred to a VA medical facility 
on February 5, 1990.  This evidence is contrary to the 
reports of VA physicians who reviewed the veteran's records, 
including the medical opinion from a VA physician dated in 
August 1994 that clearly shows consideration of the veteran's 
need for thoracentesis on February 9, 1990.  It was noted 
that this evidence did not mean that the veteran's condition 
had not stabilized sufficiently to transport him to a VA 
medical facility on February 5, 1990.  VA records also reveal 
that a VA medical facility was feasibly available to provide 
appropriate treatment to the veteran on February 5, 1990.


After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for 
reimbursement or payment of the cost of unauthorized medical 
services incurred in connection with hospitalization at the 
University of Tennessee Medical Center at Knoxville, 
Tennessee, from February 5 to February 14, 1990.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With respect to the request from Dr. Tregubov for an opinion 
from an independent medical expert as to the veteran's 
condition on February 5, 1990, the Board finds that the 
medical evidence in this case does not present a complex 
medical question.  Hence, good cause not being shown, an 
advisory opinion from an independent medical expert is not 
required under 38 C.F.R. § 20.902.



	(CONTINUED ON NEXT PAGE)









ORDER

Reimbursement or payment of the cost of unauthorized medical 
services incurred in connection with hospitalization at the 
University of Tennessee Medical Center at Knoxville, 
Tennessee, from February 5 to February 14, 1990, is denied.




			
	N. R. Robin	Lawrence M. Sullivan
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	J. E. Day
Member, Board of Veterans' Appeals


			
	L. W. Tobin	D. C. Spickler
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Mark F. Halsey
Member, Board of Veterans' Appeals





 
- 6 -


- 1 -




Decision Date: 11/03/95		Archive Date: 01/17/96
DOCKET NO.  91-39 134	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Medical Administration Services of the Department of Veterans 
Affairs Medical Center, Nashville, Tennessee



THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services incurred in connection with 
hospitalization of the veteran at the University of Tennessee 
at Knoxville, Tennessee, from February 5, 1990, through 
February 14, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. D. Turano, Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1990 decision by the Medical 
Administration Service (MAS) of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Medical Center.  It was 
determined at that time that payment or reimbursement for the 
cost of unauthorized medical services in connection with 
treatment and hospitalization at LaFollette Medical Center 
and the University of Tennessee Medical Center in Knoxville 
from January 20, 1990, to February 14, 1990, was not in order 
as a VA medical facility was feasibly available for 
treatment.  A notice of disagreement was received in November 
1990.  A statement of the case was issued in January 1991.  A 
substantive appeal was received in April 1991.

Upon reviewing the evidentiary record, the Board remanded the 
case to the MAS for further development in May 1992.  In July 
1992, a VA physician reviewed the complete clinical records, 
including all private medical records from the veteran's 
emergency room treatment at LaFollette Medical Center on 
January 20, 1990, and subsequent hospitalization at 
University of Tennessee from that date through February 14, 
1990.  It was determined that a medical emergency existed 
when the veteran entered LaFollette Medical Center on January 
20, 1990, that a VA medical facility was not feasibly 
available at that time, and that an emergency existed when he 
was transported from LaFollette Medical Center to the 
University of Tennessee Medical Center on January 20, 1990.  
Further, it was found that he could have been safely 
transferred to the nearest VA Medical Center on January 23, 
1990.

Thus, the veteran received payment for the costs of his 
emergency room treatment at LaFollette Medical Center on 
January 20, 1990, and hospital stay at the University of 
Tennessee Medical Center from January 20, 1990, to January 
23, 1990.  The remaining cost of medical care at University 
of Tennessee Medical Center from January 23, 1990, to 
February 14, 1990, continued to be the subject of an appeal.

On January 27, 1993, the Board entered a decision in this 
case which denied the benefits sought on appeal.  In February 
1993, a Motion for Reconsideration of that decision was filed 
with the Board.  A timely notice of appeal had also 
apparently been filed with the United States Court of 
Veterans Appeals (Court).  In April 1993, the Motion for 
Reconsideration of the foregoing decision was granted by the 
Chairman pursuant to the provisions of 38 U.S.C.A. § 7103 
(West 1991).  In July 1993, the Court issued an order 
granting the unopposed motion by the Secretary of the VA to 
remand the matter to the Board for reconsideration by an 
expanded section of the Board.

At the request of the Board, the veteran's records were 
reviewed by the Director of the VA Medical Center, Nashville 
Tennessee, Surgical Service (Director).  In an opinion dated 
March 10, 1994, the Director stated that the veteran should 
not have been transferred to a VA Medical Center until at 
least February 4, 1990.  The case was remanded by the Board 
in June 1994, in an effort to clarify certain inconsistencies 
in the findings by the Director.  It was thereafter found 
that VA should pay for the cost of the unauthorized 
hospitalization at the University of Tennessee Medical Center 
through February 4, 1990.  Accordingly, the only issue that 
remains is whether the veteran is entitled to the payment or 
reimbursement of the cost of unauthorized medical services 
received from the University of Tennessee Medical Center from 
February 5, 1990, through February 14, 1990.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in substance, 
that entitlement to his reimbursement or payment for the cost 
of medical services related to the hospitalization at the 
University of Tennessee Medical Center from February 5, 1990, 
through February 14, 1990, is in order as a medical emergency 
continued to exist, precluding his safe transfer to the 
nearest VA medical facility.  It is argued that the veteran, 
on February 9, 1990, had a thoracentesis due to an elevated 
temperature and that it would not have been sound medical 
practice to transfer him to a VA facility more than 100 miles 
away.  Reference is made to an opinion by Nikita Tregubov, M. 
D., dated in February 1995, wherein disagreement was 
expressed as to the date upon which the veteran was 
stabilized.  It was requested that the case be forwarded to 
an independent medical expert for an opinion as to the date, 
if any, on which the veteran could have been transferred to 
the nearest VA facility.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that entitlement to the payment or reimbursement 
of the unauthorized medical expenses incurred as a result of 
hospitalization of the veteran at the University of Tennessee 
at Knoxville, Tennessee, from February 5, 1990, through 
February 14, 1990, is not warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was treated in the emergency room of 
LaFollette Medical Center on January 20, 1990, and was 
subsequently transferred on that date to the University of 
Tennessee Medical Center, where he remained until February 
14, 1990.  During this time, he received treatment for a 
gastrointestinal disorder including an oversewing of a 
gastric ulcer, venous catheterization, and thoracentesis. 

3.  At the time of this hospitalization, service connection 
had been established for a dystonic disorder with 
retrocollis, torticollis, and speech disorder with anxiety 
reaction, and assigned a 100 percent schedular disability 
rating effective September 9, 1980.

4.  It was first determined that the veteran was capable of 
being transferred to a VA medical center on January 23, 1990, 
requiring payment of expenses by VA up to that date.

5.  The Director of the Surgical Service of the VA Medical 
Center in Nashville, Tennessee, subsequently determined that 
as of February 4, 1990, the veteran could have been safely 
transferred to the nearest VA Medical Center in Mountain 
Home, Tennessee since the medical emergency ended and VA 
facilities were available. 

6.  This case does not present a question of medical 
complexity or controversy such as to warrant obtaining an 
opinion from an independent medical expert. 

7.  A VA physician has determined that the medical emergency 
ceased to exist on February 4, 1990, and, therefore, no 
additional care in a non-VA facility payment may be approved.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement to the veteran 
for the cost of unauthorized medical expenses incurred due to 
hospitalization at the University of Tennessee at Knoxville, 
Tennessee, from February 5, 1990, through February 14, 1990, 
are not met.  38 U.S.C.A. §§ 1728, 5107(West 1991); 38 C.F.R. 
§§ 17.50d, 17.80, 17.80a, 17.89 (1994).

2.  An issue of medical complexity or controversy is not 
presented in this matter so as to warrant obtaining an 
opinion from an independent medical expert.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. §§ 17.80a, 20.901(d) (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds, initially, that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  Additionally, noting that this case has been remanded 
by the Board for further evidentiary development, the Board 
finds that all pertinent evidence is of record and that there 
is no further duty to assist the veteran.  The obligations 
set forth in 38 U.S.C.A. § 5107 (West 1991) have, therefore, 
been fulfilled.  As a preliminary matter, while it is 
acknowledged that treatment received by the veteran from 
private medical facilities continued from January 20, 1990, 
through February 14, 1990, given the adjudicatory action 
entered above providing for payment of hospital expenses up 
to February 4, 1990, the appeal is properly limited to the 
payment or reimbursement for the remaining cost of medical 
services received from February 5, 1990, through February 14, 
1990.  References to the entire hospital stay at the 
University of Tennessee Medical Center and the circumstances 
upon which treatment was based are necessary in analyzing the 
merits of the appeal.

Laws and regulations providing for medical treatment to 
veterans contemplate that Government facilities, which are 
especially maintained for such purposes, shall be used to the 
fullest extent possible.  38 U.S.C.A. § 1703 (West 1991).  
There are, however, legal criteria which permit VA to assume 
financial responsibility for medical expenses incurred by 
veterans at non-VA facilities under certain circumstances.  
Specifically, VA payment, under contracts, for private 
medical expenses may be made if prior authorization for the 
non-VA medical care is obtained and if such treatment meets 
certain specified criteria.  38 U.S.C.A. § 1703 (West 1991); 
38 C.F.R. §§ 17.50b, 17.50c, 17.50d (1994).  Alternately, 
where prior authorization for non-VA medical care has not 
been obtained, VA is still permitted to pay for that medical 
care, but only under certain prescribed circumstances.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.80 (1994).  

The Board observes that the veterans private medical 
treatment at the University of Tennessee Medical Center from 
February 5, 1990, through February 14, 1990, was not 
authorized by VA, and it is not contended otherwise.  In 
fact, the veterans arguments pertain strictly to the 
criteria governing the payment or reimbursement of 
unauthorized medical care.  As such, there is no legal 
authority for payment by VA of the private medical care in 
question pursuant to 38 U.S.C.A. § 1703 (West 1991).  As 
noted above, in cases where prior authorization for non-VA 
medical care in question has not been obtained, the VA may 
still assume financial responsibility for the cost of non-VA 
medical care, but only under certain prescribed 
circumstances.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.80 (1994).

In this case, the veteran was presented to LaFollette Medical 
Center on January 20, 1990, with epigastric distress.  He was 
transferred to the University of Tennessee Medical Center on 
that date with a three-day history of severe nausea, 
vomiting, and abdominal pain.  He underwent oversewing of a 
gastric ulcer, venous catheterization, a TPN.  
Postoperatively, he was placed on a lidocaine drip due to 
ventricular tachycardia and was diagnosed with postoperative 
pneumonia with fluid in the pleural space.  A thoracentesis 
was performed on February 9, 1990.  Records indicate that he 
was discharged from this facility on February 14, 1990.  At 
the time of this hospitalization, service connection had been 
established for a dystonic disorder with retrocollis, 
torticollis, and a speech disorder with anxiety reaction, 
which had been assigned a 100 percent schedular disability 
rating, effective September 9, 1980.  The Board holds that 
he, therefore, has a total disability permanent in nature 
resulting from a service-connected disability.

A review of the record indicates that claims for the payment 
or reimbursement for the cost of this unauthorized medical 
care were received shortly thereafter.  It was found that 
such payment was not in order.  The veteran, in November 
1990, submitted a notice of disagreement with respect to the 
action taken, and the current appeal ensued.  In a decision 
by MAS in July 1992, however, this determination was amended 
to establish the payment or reimbursement of this 
unauthorized care from January 20, 1990, through January 23, 
1990.  It is clear from the record that the treatment and 
subsequent hospitalization beginning in 1990 was deemed 
emergent in nature.  It was found that on January 23, 1990, 
the medical emergency ceased to exist and that VA facilities 
were feasibly available.  However, according to an opinion by 
the VA Director of Surgical Service, in March 1994, that the 
veteran, was not sufficiently stabilized to have been 
transferred on January 23, 1990, but was so on February 4, 
1990.

In June 1994, the Board remanded this matter in order to 
obtain clarification from this official as to certain aspects 
of the opinion.  In August 1994, the Director stated that, in 
his opinion, the medical emergency ended on February 4, 1990, 
and that the veteran could have been transferred to the 
nearest VA medical facility approximately 180 miles away.  
However, it is maintained that entitlement to the 
reimbursement or payment for the cost of medical services 
from February 5, 1990, through February 14, 1990, is in order 
as the medical emergency continued to exist and that the 
veteran was thereby precluded from being safely transferred 
to the nearest VA medical facility which was 180 miles away.  
Reference is made to an opinion by Nikita Tregubov, M. D., 
dated in February 1995, wherein disagreement was made as to 
the date upon which the veteran was stabilized.  It was 
requested that the case be forwarded to an independent 
medical expert for an opinion as to the date, if any, on 
which the veteran could have been transferred to the nearest 
VA facility.

In order to be entitled to reimbursement or payment for the 
cost of unauthorized medical services, it must be shown that 
treatment was rendered for a service-connected disability, or 
for a condition associated with and aggravating a service-
connected disability, for any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability, or under certain circumstances 
for participants in VAs vocational rehabilitation program.  
Additionally, the care must have been given in a medical 
emergency and it must be shown that VA or other Federal 
facilities were not feasibly available.  All three criteria 
must be met for the veteran to prevail. 38 U.S.C.A. § 1728 
(West 1991).

The first criterion having been satisfied, it is necessary to 
review the remaining requirements to properly decide the 
merits of the appeal.  The Board notes that the latter two 
criteria have been held to be interrelated in that the urgent 
nature of the veterans medical condition and the length of 
any delay required to obtain the same medical services at a 
VA facility have been held to be factors which must be 
considered in a determination of whether a VA facility was 
feasibly available when the veteran was treated at the non-VA 
facility.  See Cotton v. Brown, 7 Vet.App. 325 (1995)(citing 
Hennessey v. Brown, 7 Vet.App. 143, 147 (1994)).  A VA 
facility may be considered as not feasibly available when 
the urgency of the applicants medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. 
§ 17.50c (1994).  Further, regulations provide that claims 
for payment of unauthorized medical expenses will not be 
approved for any period beyond the date on which the medical 
emergency ended.  A medical emergency shall be deemed to have 
ended at that point when a VA physician has determined that, 
based on sound medical judgment, a veteran could have been 
transferred to a VA facility for continuation of treatment or 
could have reported for said treatment.  38 C.F.R. § 17.80a. 
(1994).  Moreover, governing regulations state that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to Government 
facilities.  38 C.F.R. § 17.89 (1994). 

While the opinion by Dr. Tregubov, submitted by the veterans 
representative, reflects that the veteran was in a serious 
condition and should not have been transferred, as noted 
above, the governing regulations specifically provide for the 
determination as to when or if a veteran becomes stabilized 
and is capable of being transferred to a VA facility to be 
within the sole purview of a VA physician.  It is within the 
medical judgment of the VA physician, based on the use of 
sound medical principles, to address such matters.  In this 
case, the Director of Surgical Service of a VA facility 
carefully reviewed the records, including those in March 
1994, and detailed in his opinion the delicate balance upon 
which certain treatment or surgical decisions were made in 
this case.  The director found that a more extended period of 
recuperation was in fact needed based on the clinical records 
and circumstances surrounding the veterans post-operative 
recovery.  Further, the VA Director of Surgical Service of a 
VA facility, based on the surgical standards in the 
community, opined that it was not until February 4, 1990, 
that the veteran was capable of being transferred.  This 
determination clearly took into account all postoperative 
conditions, including the fact that the veteran had basilar 
pneumonia and pleural fluid and that a thoracentasis was 
subsequently performed.  In August 1994, the Director of 
Surgical Service of a VA facility was requested to clarify 
certain aspects of his March 1994 opinion and again set forth 
in cogent terms his view that the veteran was capable of 
being transported to the VA Medical Center in Mountain Home, 
Tennessee, beginning on February 4, 1990.  

The Board finds that this comprehensive opinion by a VA 
physician comports with the regulatory criteria requiring 
that a VA physician determine the date on which a medical 
emergency was no longer present for purposes of determining 
continued payment or reimbursement by VA for the costs 
unauthorized medical services from sources outside the VA 
medical care system.  Consequently, the Board further 
concludes that the veteran was stable for transfer to the 
nearest VA facility and that such facility was feasibly 
available beginning on February 4, 1990. The Board would also 
point out that once the veteran's medical condition 
stabilized such that transfer to a feasibly available VA 
facility could be made, he no longer had eligibility for non-
VA medical care at VA expense. 

Although both the veterans representative and Dr. Tregubov 
have requested an opinion from an independent medical expert 
to assist in the evaluation of this case, the Board finds 
that such an opinion is not needed given the fact that VA 
regulations require that the ultimate opinion be made by a VA 
physician.  The legal and regulatory authorities do provide 
that when, in the opinion of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more independent medical experts 
who are not employed by VA.  See 38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (1994).  However, the 
dispositive decision in this case, when and if the veteran 
was capable of being transferred to a VA facility, must be 
made by/and is within the sole purview of a VA physician.  38 
C.F.R.§ 17.80a (1994).  

Clearly the criteria necessary for the payment or 
reimbursement for the cost of care received by the veteran 
from the University of Tennessee Medical Center from February 
5, 1990, through February 14, 1990, are not met and, as such, 
payment is not in order.  38 U.S.C.A.§ 1728 (West 1991); 38 
C.F.R. §  17.80, 17.80a (1994).  In this regard, the Board 
finds that evidence is not so evenly balanced in this case 
that there is doubt as to any material issue, and thus, the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) are not for 
application.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services incurred in connection with 
hospitalization of the veteran at the University of Tennessee 
at Knoxville, Tennessee, from February 5, 1990, through 
February 14, 1990, is denied.



			
	E. M. KRENZER	EUGENE A. ONEILL
	Member, Board of Veterans Appeals	Member, Board of Veterans 
Appeals


		
	J. GOUGH
	Member, Board of Veterans Appeals



			
	J. E. DAY	L. W. TOBIN
	Member, Board of Veterans Appeals	Member, Board of Veterans 
Appeals


		
	M. CHEEK
	Member, Board of Veterans Appeals



                                                                      
(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991), a decision of the Board of Veterans' Appeals granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.

- 2 -


